DETAILED ACTION
	This Office action is responsive to communication received 02/02/2021 – application papers received, including IDS and Power of Attorney.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/453,095 06/26/2019 PAT 10940617 which is a CON of 14/581,090 12/23/2014 PAT 10357901 which is a CIP of 14/070,311 11/01/2013 PAT 9192826 which is a CIP of 13/326,967 12/15/2011 PAT 8876629 which is a CIP of 12/832,461 07/08/2010 PAT 8221261.
Drawings
The drawings were received on 02/02/2021.  These drawings are acceptable.
Information Disclosure Statement
Regarding the IDS received 02/02/2021, specifically Cite No. 10, identified as Document Number 5,238,529, with a Publication Date of 08-24-1993 and a Patentee Name of Douglas, the citation recorded by the applicant has been marked, as "considered” only to the extent that the title, name of patentee and publication date match the PTO records for this document number.  However, the relevance of this document to the claimed subject matter is not understood. An explanation is requested.
Claim Objections
The amendment to claim 1 (i.e., the underlining in lines 14-15), received 02/02/2021, does not comply with the requirements of 37 CFR 1.121(c).  First, there is no indication that the amendment to claim 1 is part of any preliminary amendment filed.  Second, the claim is not identified with any type of status identifier (e.g., currently amended).  It is not understood why 
Status of Claims
	Claims 1-20 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not contain proper antecedent basis for the language “wherein both said backing portion and said at least one face insert are a thin plate” (claim 17).  It is noted that the specification, at paragraphs [0108], [0110], [0112] and [0115]-[0018] discusses a thinned striking face and there are several references to a thinner striking face and/or back portion (i.e., specification, paragraphs [0004], [0006], [0087], [0090]-[0092], [0105], [0107], [0108] and [0120].  However, there is no proper antecedent basis for a thin plate.   No new matter is to be added.   
Claim Objections - Minor
Claims 7 and 14 are objected to because of the following minor informalities: In each of claims 7 and 14, there appears to be two commas situated before the term “wherein”.  While one comma clearly improves readability, the second comma is superfluous and should be deleted.  Appropriate correction is required.

	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting – Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
/
/
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,940,617. 
For double patenting to exist as between the rejected claims and patent claims 1-18, it must be determined that the rejected claims are not patentably distinct from patent claims 1-18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1-20, it is clear that all the elements of instant claims 1-20 are to be found in patent claims 1-18.   The difference between instant claims 1-20 of the application and claims 1-18 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, claim 1 of the ‘617 patent further requires wherein striking face has a characteristic time slope of greater than about 5 and less than about 50.  For instance, claim 12 of the ‘617 patent further requires wherein a thickest portion of said backing portion thickness is greater than about 1.5 mm and less than about 3.0 mm.  Thus the invention of claims 1-18 of the patent is in effect a “species” of the “generic” invention of claims 1-20.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated by claims 1-18 of the patent, claims 1-20 are not patentably distinct from claims 1-18 of the patent. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 8,876,629.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are considered typographical in nature and/or obvious in the golf club head art.  Here, claims 8 and 9 of the ‘629 patent require that said striking face has a variable thickness across the said striking face and that said face backing layer has a variable thickness across said internal back surface of said striking.  This language encompasses the claimed language of instant claims 1, 10 and 17, wherein the instant claims now require “said striking face further comprising; a backing portion located at an inner side of said striking face and at least one face insert located at an outer side of said striking face, said backing portion further comprising: a frontal surface, located at a frontal portion of said backing portion, and a rear surface located at a rear portion of said backing portion, wherein said frontal surface has a substantially variable contour and said rear surface has a substantially planar contour, creating a variable thickness profile”.  As for the now-claimed thickness requirements of instant claims 1-6, note that claims 1 and 18 of the ‘629 patent require a thickness of said metallic striking face is between about 0.25 mm to about 0.45 mm.  Any change in the thickness of either the striking face or the backing layer in order to provide structural integrity to the hitting surface and to provide enough flexure of the face would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  The skilled artisan would have been able to determine any necessary changes in the thickness of either the striking face or the backing layer through routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   As to the characteristic time slope required by instant claims 11-13 and 18-20, the applicant has detailed in his disclosure that the claimed characteristic time slope is not invention (see paragraphs [0002] and [0084-0086]).  Rather, the characteristic time slope is set forth as a matter of policy by the USGA. Thus, to have incorporated the claimed characteristic time slope within the claimed club head of the ‘629 patent in order to provide compliance with USGA playability would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  As for the “first peak frequency” of instant claims 7 and 14, see claims 1 and 15 of the ‘629 patent which detail wherein said golf club head has a first peak frequency to volume ratio of greater than about 7.0 hertz/cc and less than about 15.0 hertz/cc; said first peak frequency to volume ratio is defined as a first peak frequency of a signal power diagram of the sound of said golf club head as it impacts a golf ball, divided by a volume of said golf club head 

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of copending United States Application Serial No. 17/186,601 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
As to claim 1, see claim 1 of the ‘601 application. 
As to claim 2, see claim 2 of the ‘601 application.
As to claim 3, see claim 3 of the ‘601 application.
As to claim 4, see claim 4 of the ‘601 application.
As to claim 5, see claim 5 of the ‘601 application. 

Further Notes on Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and/or USPNs listed herein, below, conflict, or do not conflict, with the claims of the instant application. 
	USPNs:  8496542; 8517859; 8221261; 8864602; 9033818; 8758161; 9199137; 9717960; 10143898; 9192826; 10357901; and 9370698. 
	United States Application Serial Numbers:  17/098227; 17/186791; and 17/186514

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 14, “said backing portion thickness” lacks proper antecedent basis. 

As to claim 3, lines 1 and 2, “said backing portion thickness” lacks proper antecedent basis. 
As to claims 4-9, these claims share the indefiniteness of claim 1. 
As to claim 17, line 14, the use of “thin” in detailing the claimed plate is indefinite.  The term “thin” is subjective and thus the scope of the phrase “thin plate” cannot be clearly ascertained.   Moreover, there is no guidance in the specification as to how the term “thin” is to be interpreted when discussing a “thin plate”.  Note MPEP 2173.05(b): 
When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).
	/
	/
	/
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Guerne (USPN 1,562,956).  See annotated FIGS. 1, 3, below:  
    PNG
    media_image2.png
    534
    1291
    media_image2.png
    Greyscale

As to claims 10 and 17, the patent to Guerne shows a golf club head (Fig. 3) comprising: a striking face provided near a forward portion of said golf club head; a body (1) connected to an aft portion of said striking face further comprising a crown, a sole, and a skirt; said striking face further comprising; a backing portion (13) located at an inner side of said striking face and at 
More specific to claim 10, the concavity formed adjacent projections (9) in the rear portion of insert (8) is filled by the backing portion material (13).  The arrangement of the insert (8) and the way the concavity is filled would provide that a bulge or “thickest” portion of the backing portion material is coincident with the geometric center of the striking face.  
More specific to claim 17, the backing portion and the face insert are considered to be a “thin plate”, as best understood.  Here, “thin” is a subjective term that has not been further defined or described by the applicant.  In other words, “thin plate” could be interpreted as, for example, the face insert and the backing portion are thin when compared to the depth of the club head in the face-back direction.  

Claims 10 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wright (USPN 7,273,420). 
As to claims 10 and 17, the patent to Wright shows a golf club head (Fig. 1) comprising: a striking face (16) provided near a forward portion of said golf club head; a body connected to an aft portion of said striking face (16) further comprising a crown, a sole, and a skirt; said striking face (16) further comprising; a backing portion (34) located at an inner side of said striking face (16) and at least one face insert (40) located at an outer side of said striking face (16), said backing portion (34) further comprising: a frontal surface, located at a frontal portion of said backing portion (34), and a rear surface located at a rear portion of said backing portion 
    PNG
    media_image3.png
    541
    1109
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    560
    1275
    media_image4.png
    Greyscale

More specific to claim 10, annotated FIG. 2, above shows a “thickest” portion of the backing portion material is coincident with the geometric center of the striking face.  
More specific to claim 17, the backing portion and the face insert are considered to be a “thin plate”, as best understood.  Here, “thin” is a subjective term that has not been further thin plate” could be interpreted as, for example, the face insert and the backing portion are thin when compared to the depth of the club head in the face-back direction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerne (USPN 1,562,956).  
Although Guerne does not discuss the characteristic time slope required by claims 11-13 and 18-20, the applicant has detailed in his disclosure that the claimed characteristic time slope is not invention (see paragraphs [0002] and [0084-0086]). Rather, the requirements for characteristic time slope are set forth as a matter of policy by the USGA. Thus, to have incorporated the claimed characteristic time slope within the club head of Guerne in order to provide compliance with USGA playability would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 

Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (USPN 7,273,420) in view of Bitko (USPN 7,674,186). 
Although Wright does not discuss the characteristic time slope required by claims 11-13 and 18-20, the applicant has detailed in his disclosure that the claimed characteristic time slope is not invention (see paragraphs [0002] and [0084-0086]).  Rather, the requirements for characteristic time slope are set forth as a matter of policy by the USGA.  Moreover, the patent slope” (emphasis added), does at least emphasize that the characteristic time value must be selected so as not to be too short or too long in order to promote an accurate putt.  See col. 5, line 40 through col. 6, line 2 in Bitko.  Thus, in view of the above reasoning and the further teaching by Bitko, to have incorporated the claimed characteristic time slope within the club head of Wright in order to provide compliance with USGA playability and to afford the striking face with a sufficient amount of flexure to enable a struck golf ball to reach its intended target would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Golden discusses characteristic time and frequency;
Rohrer shows a face insert, of interest;
See Fig. 25 in Delaney.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711